Citation Nr: 0918735	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
middle finger laceration.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for bilateral bone 
spurs.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to disability rating in excess of 40 percent 
for a herniated nucleus pulposus at L4-5 and L5-S1.

8.  Entitlement to disability rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

9. Entitlement to a compensable disability rating for 
postoperative right myringotomy and otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1973 to January 1976 
and from April 1990 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2004, the veteran testified at a personal hearing 
before a Veterans Law Judge who is longer employed by the 
Board.  In an August 2004 decision, the Board denied service 
connection for a bladder tumor, a chronic urinary tract 
infection, a chronic right knee disability, determined that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for sinusitis, and 
denied a rating in excess of 20 percent for left shoulder 
acromioclavicular separation and degenerative joint disease.  
Additionally, the Board remanded the issues which are listed 
on the first page of this remand and also the issue of 
service connection for arthritis of the hands.  In a June 
2008 decision, the RO granted service connection for 
degenerative changes at the metacarpophalangeal joint of the 
first finger of the right and left hand, evaluated as 10 
percent disabling for each hand.  As this represents a full 
grant of benefits sought, that issue is no longer on appeal.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2009 correspondence, the Board informed the 
Veteran that the Veterans Law Judge who held his January 2004 
hearing was no longer employed by the Board.  He was given 
the option to request another hearing before another Veterans 
Law Judge.  In a March 2009 response, the Veteran indicated 
that he wanted a videoconference hearing before a Veterans 
Law Judge.  A hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  38 C.F.R. § 3.103(c) (2008).  Therefore, the Veteran 
must be provided an opportunity to present testimony at a 
videoconference hearing at the RO before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a member of the Board at 
the RO.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




